Title: To Alexander Hamilton from Robert Morris, 28 August 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 28th, August 1782
Sir,

I have duly received your several Favors of the Twenty second & twenty Seventh of July, and tenth and thirteenth of August. My not answering them is owing to Causes which you will easily conceive; because you will easily conceive the Multiplicity of Objects to which I must turn my Attention. I am very sorry to learn that you can no longer continue in the Office of Receiver. It would have given me great Pleasure that you should have done so, because I am sure that you would have rendered very signal Services to the public Cause: This you will now do in another Line more important, as it is more extensive; and the Justness of your Sentiments on public Affairs induce my warm Wish that you may find a Place in Congress so agreeable as that you may be induced to continue in it.
I should readily have complied with your Wish as to a Successor, but there are many Reasons which have called my Attention to and fixed my Choice upon Doctor Tillotson. We will converse on this Subject when we meet. I am however very far from being unmindful of your Recommendations; and altho I cannot name the Citizen of any State to settle the Accounts of that particular State consistently with the general Line of Conduct I have laid down for myself; yet I shall do in other Respects what is in my Power. I have not hitherto been able to fix on a proper Commissioner for the State of New York. The Office is vacant for New Hampshire & Rhode Island. I enclose you a Copy of the Ordinance on the Subject, that you may know the Powers, Duties and Emoluments; and I have to request that you offer these Places to Colo. Malcolm and Mr. Lawrence. You will make the first offer including the Choice as your own Judgement may direct. Should the Gentlemen, or either of them accept, you will be so Kind as to give me early Notice. I will then immediately recommend them to the States respectively and on receiving their Approbation, the proper Instructions &c can be expedited.
I am sorry to learn that any Letter of mine should have given Offence, but I conclude that this Effect must follow from many Parts of my Writings and Conduct, because the steady Pursuit of what appears to be the true Line of Duty will necessarily cross the various oblique Views of Interest & Opinion. To offend is sometimes a Fault, always a Misfortune. The Letter in Question is, I suppose, under the date of the Eleventh of December, of which I inclose you a Copy. Let me at the same time assure you that in all your excellent Letter of the thirteenth Instant, I must esteem the Clause now in question because it contains that useful Information which is least common. I will make no Apologies for the Letter to any one because Apologies are rarely useful, and where the Intention has been good, they are to candid Minds unnecessary. Possessed of the Facts, you can guard against Misrepresentation; and I have ever found that to be the most hostile Weapon which either my personal or political Enemies have been able to wield against me.
I have not even yet seen the Resolutions of your Legislature relative to an Extension of the Powers of Congress. I had supposed the same Reason for them which you have expressed. Indeed Power is generally such a darling Object with weak Minds that they must feel extreme Reluctance to bid it farewell; neither do I believe that any Thing will induce a general Consent to part with it, but a perfect Sense of absolute Necessity. This may arise from two Sources, the one of Reason and the other of Feeling; the former more safe and more uncertain; the latter always severe and often dangerous. It is, my dear Sir, in Circumstances like this, that a patriot Mind, seeking the great good of the Whole on enlightened Principles, can best be distinguished from those vulgar Souls whose narrow Opticks can see but the little Circle of selfish Concerns. Unhappily such Souls are but too common, and but too often fill the Seats of Dignity and Authority. A firm, wise, manly System of federal Government is what I once wished, what I now Hope, what I dare not expect, but what I will not despair of.
Your Description of the Mode of Collecting Taxes, contains an Epitome of the Follies which prevail from One End of the Continent to the Other. There is no End to the Absurdity of human Nature. Mankind seem to delight in Contrast & Paradox; for surely Nothing else could sanctify (during a Contest on the precise Point of being taxed by our own Consent) the arbitrary Police which on this Subject almost universally prevails. God grant you Success in your Views to amend it. Your Ideas on the Subject are perfectly correspondent to my own. As to your Doubt on the Mode of collecting it, I would wish to obviate it by the Observation that the farther off we can remove the Appointment of Collectors from popular Influence, the more effectual will be their Operations, and the more they conform to the Views of Congress the more effectually will they enable that Body to provide for general Defence. In political Life, the Creature will generally pay some Deference to ⟨the Creator. The⟩ having a double Set of Officers is indeed an Evil, but a good Thing is not always to be rejected because of that necessary Portion of Evil which in the Course of Things must be attached to it. Neither is this a necessary Evil, for with a proper federal Government, Army, Navy & Revenue the civil Administration might well be provided for by a Stamp Act, Roads by Turnpikes, and Navigation by Tolls.
The Account you give of the State is by no Means flattering, and the more true it appears, the more Concern it gives me. The Loan I hope will be compleated; and I wish the whole Amount of the Tax may be collected. The forage Plan I have disagreed to, and inclose for your Information the Copy of my Letter on that Subject to the Quarter Master General. I believe your State is exhausted, but perhaps even you consider it as being more so than it is. The Certificates which now form an useless load will (if the United States adopt, and the several States agree to a Plan now before Congress) become valuable Property: This will afford great Relief. The Scarcity of Money also may be immediately relieved, if the Love of popular favor would so far give Way to the Love of public Good as to inforce plentiful Taxation. The Necessity of having Money will always produce Money. The Desire of having it produces, you see, so much as is necessary to gratify the Desire of enjoying foreign Luxuries. Turn the Stream which now flows in the Channels of Commerce to those of Revenue, and the Business is compleated. Unfortunately for us this is an Operation which requires Fortitude, Perseverance, Virtue, and which cannot be effected by the weak or wicked Minds, who have only partial, private or interested Views.
When I consider the Exertions which the Country you possess has already made under striking Disadvantages and with astonishing Prodigality of national wealth by pernicious Modes of applying it, I persuade myself that regular consistent Efforts would produce much ⟨more than you suppose.⟩
For your accurate, clear and comprehensive Descriptions of general and particular Characters, Sentiments and Opinions, accept my sincere Thanks and warm Approbation. They do equal Justice to your Talents both for Observation & Description.
Mr. Duer’s Attention to the Business of his Contract is very pleasing to me and honorable to himself. I am sorry that he should loose by it, but to avoid this as much ⟨as possible I am determined to support him by liberal Advances so soon as it shall be in my Power to do it.
I pray you to believe me    very sincerely    your Friend and Servant

RM.⟩

